DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Bernard on 07/14/2022.
The application has been amended as follows: 
Claim 18, line 1, “according to claim 1” is amended to “according to claim 14”
Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 14, the closest prior art of record is Olson in view of Kirchhofer, as discussed in the office action mailed 03/30/2022.  Olson and Kirchhofer teach all of the limitations of claims 1 and 14, but are silent regarding wherein the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard. Olson’s device teaches wherein the needle guard (Fig. 18, 208) is disposed inward of the body (201, 202).  Kirchhofer teaches the resistance band (Fig. 8a-d; guiding track 4) provided surrounding one of the body (1), but frictionally engaging the outer surface of the needle guard (5). Olson has a similar arrangement; therefore the modified device would also have a resistance band frictionally engaging the outer surface of the needle guard.  Areas where one of ordinary skill in the art would find it obvious to modify the resistance band are shown in the boxed areas below, where the inner surface of element 202 or element 201 of the body could frictionally engage with a protrusion on the outer surface of needle guard 208. 

    PNG
    media_image1.png
    530
    535
    media_image1.png
    Greyscale

Devices which have the needle guard disposed outward of the body are known in the art, such as in U.S. Patent No. 5,795,336 to Romano.  Romano teaches a needle guard (Fig. 3, element 30), a body (10), and a resistance band (22), wherein the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard (protrusion 34 on the inner surface of the needle guard frictionally engages the resistance band on the outer surface of the body).  A simple rearrangement of parts of the modified device of Olson and Kirchhofer, such that the needle guard is disposed outward of the body, and having the resistance band positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard, as taught by Romano, would yield the claimed invention of claims 1 and 14.  However, such a modification would not have been obvious to one of ordinary skill in the art since Romano does not provide any teaching for how the device of Olson and Kirchhofer could be modified such that the needle guard is disposed outward of the body, without changing the operation of the device.  Needle guard 208 has axially extending elements which are disposed inward to the body and engage other components of the device, thus a rearrangement such that needle guard is disposed outward of the body would alter the operation of the device.  
Therefore, the recited feature of the resistance band is positioned surrounding one end of the body between an outer surface of the body and an inner surface of the needle guard, and frictionally engages the inner surface of the needle guard cannot be rendered obvious over the prior art, in combination with the other claimed features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783